OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06 October 2021 has been entered. New claim 26 has been added. As such, claims 1-6, 8-13, 15-17, and 21-26 are pending; claims 12, 13, and 15-17 have been previously withdrawn; and claims 1-6, 8-11, and 21-26 are under consideration and have been examined on the merits. 
It is noted that an Examiner’s Amendment to the Record, and statement of Reasons for Allowance, are set forth below. All of the objections and rejections previously set forth in the Non-Final Office Action filed 07 July 2021 (hereinafter “Non-Final Office Action) are overcome by the amendment and have been withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Agent of Record Casey Mock on 24 January 2022.

Please cancel claims 3, 4, 10-13, 15-17, and 24-26.

Please replace claims 1, 2, 5, 6, 8, 9, and 21-23 with the following corresponding claims:

An enclosure for an electronic device, the enclosure comprising: 
an aluminum alloy substrate defining a textured external surface having a roughness;
a multilayer oxide coating having a combined hardness of at least 300 HV0.05 or greater, the multilayer oxide coating comprising:
	a first metal oxide layer overlaying the aluminum alloy substrate, the first metal oxide layer having:
		a thickness of about 5 to about 50 µm;
		pores including a colorant infused therein and metal deposited therein, the metal comprising copper or silver; 
		a textured surface having a roughness greater than the roughness of the textured external surface of the substrate; and
		an outer portion exhibiting a reduced density and comprising a majority concentration of the colorant, and
		a second metal oxide layer overlaying the textured surface, the second metal oxide layer having:
			a thickness greater than the thickness of the first metal oxide layer;
		wherein the outer portion of the first metal oxide layer is the outermost 2-3 µm of the thickness of the first metal oxide layer which is adjacent the overlying second metal oxide layer, inclusive of the textured surface, 
		wherein the metal deposited in the pores fills greater than 25% of the internal volume of the pores, and
		wherein the second metal oxide layer comprises a metal oxide different than that of the first metal oxide layer. 

The enclosure of claim 1, wherein the textured surface of the first metal oxide layer defines peaks capable of diffusely reflecting visible light incident thereupon.

The enclosure of claim 1, wherein the first metal oxide layer has a hardness value that is less than 300 HV0.05. 

The enclosure of claim 5, wherein the second metal oxide layer has a hardness value that is at least 400 HV0.05 or greater.

An enclosure for an electronic device, the enclosure comprising: 
an aluminum alloy substrate defining a textured external surface having a roughness;
a multilayer oxide coating having a combined hardness of at least 300 HV0.05 or greater, the multilayer oxide coating comprising:
	a first metal oxide layer overlaying and formed from the aluminum alloy substrate, the first metal oxide layer having:
		a thickness of about 5 to about 50 µm;
		pores including a colorant infused therein and a metal deposited therein, the metal comprising copper or silver; 
		a hardness value of less than 300 HV0.05;
		a textured surface having a roughness greater than the roughness of the textured external surface of the substrate; and
		an outer portion exhibiting a reduced density and comprising a majority concentration of the colorant, and
		a second metal oxide layer overlaying the textured surface and extending into spaces defined by the textured surface to form a mechanical key between the first metal oxide layer and the second metal oxide layer, the second metal oxide layer having:

			a hardness value of at least 400 HV0.05 or greater,
		wherein the outer portion of the first metal oxide layer is the outermost 2-3 µm of the thickness of the first metal oxide layer which is adjacent the overlying second metal oxide layer, inclusive of the textured surface, and 
		wherein the metal deposited in the pores fills greater than 25% of the internal volume of the pores.

The enclosure of claim 8, wherein an external surface of the second metal oxide layer has a surface roughness of about 100 nm Ra or less.

The enclosure of claim 1, wherein the first metal oxide layer has a hardness of less than 200 HV0.05.

The enclosure of claim 1, wherein the second metal oxide layer comprises at least one of silicon oxide, titanium oxide, zirconium oxide, and aluminum oxide.


The enclosure of claim 8, wherein the second metal oxide layer comprises at least one of silicon oxide, titanium oxide, zirconium oxide, and aluminum oxide.

End Examiner’s Amendment

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1, 2, 5, 6, 8, 9, and 21-23 are allowed over the prior art.
The closest prior art of record is US 2014/0190739 to Zhou et al. (hereinafter “Zhou”). Zhou discloses an electronic device housing comprising an aluminum alloy substrate, an anodic aluminum oxide disposed on the substrate (formed through anodization), and an alkylate silicon dioxide layer disposed on the anodic aluminum oxide layer. The anodic oxide layer includes micropores having a colorant and a sealing agent disposed therein. 
In view of previously cited prior art US 2014/0166490 to Tatebe et al. (hereinafter “Tatebe ‘490”), the surface of the substrate may be roughened prior to anodization, and the pores of the anodic oxide layer may include both of (i) a metal such as copper, and (ii) a dye, contained therein, where the dye is illustrated (in Tatebe ‘490) as being concentrated predominantly towards the outermost region of the surface of the anodic oxide layer. Also in view of Tatebe ‘490, the surface of the anodic oxide layer may also be roughened (subsequent to anodization), and the thickness of the anodic oxide layer may range from 7 to 30 µm. 
In view of previously cited prior art US 6,368,483 to Ball et al. (hereinafter “Ball”), the aforesaid roughening of the surface of the anodic oxide layer can be performed to increase the adhesion of a material to be disposed thereon (i.e., the alkylate silicon dioxide layer) to promote a (mechanical) keying effect therebetween. 
In view of previously cited prior art US 5,904,989 to Hänggi et al. (hereinafter “Hänggi”), the alkylate silicon dioxide layer may be formed to have a thickness of from 0.5 to 250 µm. 
In view of previously cited prior art US 2013/0153427 to Tatebe et al. (hereinafter “Tatebe ‘427”), the metal deposited in the pores of the anodic oxide layer (in combination with dyes) may fill less than half of the internal volume and may be deposited at the bottom of the pores. 
Newly cited prior art US 4,111,762 to Wade et al. discloses a black-dyed anodized aluminum part comprising an aluminum substrate and an anodic oxide layer formed thereon, where the anodic oxide layer exhibits a roughened surface and is illustrated as having the dye disposed in the pores of the oxide layer predominantly in the outermost region of said layer, 
Newly cited prior art US 3,216,866 to Orlin teaches that dye may be removed from the pores of anodic aluminum oxide layers through treatment with a reagent, where the amount of removal may be controlled [cols 2-4]. Orlin does not disclose or teach or suggest that the dye removal may be controlled such that the majority concentration of the dye is located within the outermost 2-3 µm of the thickness of the anodic oxide layer, nor necessarily that the dye removal results in even removal of the dye across the oxide layer nor that the remaining dye (post selective removal) would necessarily be located in the outermost region of the pores of the anodic oxide layer (near the surface of the oxide layer).
As such, the cited prior art of record does not disclose, or reasonably teach or suggest (or otherwise render obvious), alone or in reasonable combination, the majority concentration of the colorant in the pores being located specifically in the outermost 2-3 µm of the 5-50 µm thick metal oxide layer, where the outermost 2-3 µm (i.e., the claimed outer region) is (i) inclusive of the (textured) surface roughness of the aforesaid metal oxide layer which is higher than that of the substrate surface roughness, (ii) exhibits a reduced density of the metal oxide material, and (iii) is located adjacent an overlying (second) metal oxide layer, in combination with (iv) the metal filling more than 25% of the internal volume of the pores. 
In view of the foregoing, it can be said that the cited prior art of record, alone or in reasonable combination, does not disclose or render obvious the claimed enclosure as defined by claims 1 or 8. For these reasons, the Examiner has determined that the invention as defined by claims 1, 2, 5, 6, 8, 9, and 21-23 is in proper condition for allowance
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claimed invention and/or written description such that the Examiner finds it appropriate to be made of record.
US 2013/0081952 to Akimoto et al. 
US 5,132,003 to Mitani
US 4,589,972 to Pompea et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MCR/Examiner, Art Unit 1782                    

/LEE E SANDERSON/Primary Examiner, Art Unit 1782